ACCEPTED
                                                                                         03-14-00605-CR
                                                                                                 6981290
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    9/17/2015 4:44:49 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                           CAUSE No. 03-14-00605-CR

                      IN THE COURT OF APPEALS           FILED IN
                                                 3rd COURT OF APPEALS
              FOR THE THIRD COURT OF APPEALS DISTRICTAUSTIN, TEXAS
                           AUSTIN, TEXAS         9/17/2015 4:44:49 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk

                         HOW ARD THOMAS DOUGLAS,
                                  Appellant,

                                        vs.
                             THE STATE OF TEXAS,
                                   Appellee.

On appeal from Cause No. D-1-DC-12-900059, in the 331st Judicial District Court,
                           Travis County, Texas

                  APPELLANT'S FIRST MOTION FOR
               EXTENSION OF TIME TO FILE REPLY BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, Howard Thomas Douglas, and files this Motion

for Extension of Time to File Appellant's Reply Brief, and in support thereof

respectfully shows this Court the following:

                                         I.

  APPELLANT SEEKS EXTENSION OF TIME TO FILE REPLY BRIEF

      1.     Appellant is appealing his conviction in the 331 st Judicial District

Court of Travis County, Texas, for the felony offense of securing execution of a

document by deception.



APPELLANT'S FIRST MOTION TO EXTEND TIME TO FILE BRIEF                PAGE 1
      2.      Appellant's Reply Brief is currently due to be filed on September

17, 2015.

      3.      Appellant requests additional time in which to prepare his Reply

Brief because Appellant's counsel's attention has been devoted lately to several

other matters: First, this Court issued its opinion in a similar case involving

Appellant, Cause No. 03-13-00092-CR, on August 26, 2015, and Appellant's

counsel herein - who also represents Appellant on the earlier matter - devoted time

to preparing a Motion for Rehearing and Motion for Rehearing En Banc on that

matter; Second, this Court's opinion in Cause No. 03-13-00092-CR is highly

relevant to the briefing in this matter, and counsel needs additional time to further

evaluate the Court's recent opinion and apply it to the facts of this case; and Third,

Appellant's counsel is preparing for a civil trial in Cause No. 219-02268-2013,

Preston Sununerside, L.P., v. Great Eats, LLC, et al., which is pending in the 219th

Judicial District Comi of Collin County, Texas, and which is set to go to trial on

Monday, September 21, 2015. As a result, Appellant's counsel has had to devote

significant time recently to preparation for the trial on Preston Summerside v.

Great Eats.

      4.      Given the nature of the issues expected to be addressed in Appellant's

Reply Brief, Appellant's counsel respectfully submits that justice would be better




MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF                         PAGE2
served by allowing Appellant's counsel additional time m which to prepare

Appellant's Reply Brief.

      5.     Appellant respectfully moves this Court for an extension of eleven

(11) days in which to file Appellant's Reply Brief. See Tex. R. App. P. 10.5(b ),

38.6(d). Such an extension would make Appellant's Reply Brief due on Monday,

September 28, 2015.

                                       II.

                                     PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant moves this Court to

grant Appellant an extension of eleven (11) days in which to file Appellant's

Reply Brief, making the Brief due on or before September 28, 2015. Appellant

fmiher seeks such other relief to which he may be entitled, at law or in equity.

                                       Respectfully submitted,

                                       /S/ Craig M. Price
                                       Craig M. Price
                                       State Bar No. 16284170
                                       Hammerle Finley Law Firm
                                       2871 Lake Vista Dr., Suite 150
                                       Lewisville, Texas 75067
                                       Tel: (972) 436-9300
                                       Fax: (972) 436-9000
                                       Attorney for Appellant




MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF                         PAGE3
                         CERTIFICATE OF SERVICE

      This is to certify that on September 17, 2015, a true and correct copy of the

above and foregoing document was served on the District Atton1ey's Office, Travis

County, PO Box 1748, Austin, Texas 78767, by facsimile 512-854-9789.

                                             IS/ Craig M. Price
                                             Craig M. Price




MOTION FOR EXTENSION OF TIME TO FILE REPLY BRIEF                      PAGE4